DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.


Response to Amendment
Amendment filed 12/1/2022 has been entered and fully considered. Claims 1-20 are pending. Claim 21 is cancelled. Claim 1 is amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant argues that claim 1 has been clarified to recite that the polymerizable composition consists essentially of a monofunctional, difunctional or multifunctional methylene malonate or a cyanoacrylate. No teachings of such have been identified in the prior art. Zalich is directed to solid core particles having a coating and dispersed in a solvent and fails to describe a composition that lacks said particles. 
The courts have generally held that The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also, Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984).  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. MPEP 2111.03, III. 
In the instant case, the claimed transitional phrase of “consisting essentially of” is being treated as “comprising” given that the instant disclosure does not explicitly identify the features that “do not materially affect the basic and novel characteristics” of the claimed invention. Specifically, while Zalich discloses the use of solid core particles with functionalizing layer over the outer surface of said particles (Abstract), this does not appear to affect the basic and novel characteristics of the claimed invention. The composition is used as a coating composition for concrete (Paragraphs [0005]-[0009], [0051]) and Gaveske discloses that the polymeric film coating fills the pores of the concrete to seal it (Abstract; Column 1, lines 14-45; Column 2, lines 30-55, 65-68; Column 3, lines 1-20). Thus, Zalich in view of Gaveske appear to disclose the claimed basic and novel characteristics in that the coating composition is used to seal porous concrete, while also using the claimed materials. It does not appear that using solid core particle within this sealing coat prevents the sealing of the porous concrete, and therefore the solid core particles do not appear to materially affect the basic and novel characteristics of the claim. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
______________________________________________________________________
Claims 1, 2, 4-8, 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935).  
With respect to claim 1, ZALICH et al. discloses a coating composition (Paragraphs [0001], [0002]) for concrete (Paragraph [0051]) and thus implicitly providing a concrete substrate, and coating the surface of the substrate (Paragraph [0006]-[0007] and [0009]). The coating composition  is polymerizable (Paragraph [0010]) and comprises diethyl methylene malonate (e.g., monofunctional, difunctional or multifunctional methylene malonate) (Paragraph [0022]). The coating is polymerized by initiating with an initiator (Paragraphs [0026]-[0029]). The polymerization  can occur actively upon mixing or latently by activation with a catalyst, such as heat, radiation, pressure or chemical co-activator (Paragraph [0028]). Thus, ZALICH et al. discloses a composition which can be polymerized at a desired time after the formation of the composition. 
ZALICH et al. does not explicitly disclose that the composition polymerizes only upon contact of the composition with the concrete. DDAMULIRA et al. discloses a moisture sealing composition for concrete (Abstract) wherein the initiator for curing is moisture activated, such that when the composition comes into contact with the concrete, it cures with a relatively fast drying time (Paragraph [0020]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a moisture activator in the composition of ZALICH et al., as taught by ZALICH et al. so that the composition only cures when it comes into contact with the concrete thereby providing a relatively fast drying time. 
ZALICH et al. does not explicitly disclose that the concrete comprises a plurality of pores that are sealed. 
GAVESKE discloses a polymeric film coating over concrete (Abstract; Column 1, lines 15-45; Column 2, lines 65-68; Column 3, lines 1-20). The concrete itself is porous and the coating fills the pores of the concrete to seal it (Column 2, lines 30-55). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating into the pores of the concrete, as taught by GAVESKE, so as to seal the concrete against moisture ingress. 
The courts have generally held that The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also, Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984).  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. MPEP 2111.03, III. 
In the instant case, the claimed transitional phrase of “consisting essentially of” is being treated as “comprising” given that the instant disclosure does not explicitly identify the features that “do not materially affect the basic and novel characteristics” of the claimed invention. Specifically, while Zalich discloses the use of solid core particles with functionalizing layer over the outer surface of said particles (Abstract), this does not appear to affect the basic and novel characteristics of the claimed invention. The composition is used as a coating composition for concrete (Paragraphs [0005]-[0009], [0051]) and Gaveske discloses that the polymeric film coating fills the pores of the concrete to seal it (Abstract; Column 1, lines 14-45; Column 2, lines 30-55, 65-68; Column 3, lines 1-20). Thus, Zalich in view of Gaveske appear to disclose the claimed basic and novel characteristics in that the coating composition is used to seal porous concrete, while also using the claimed materials. It does not appear that using solid core particle within this sealing coat prevents the sealing of the porous concrete, and therefore the solid core particles do not appear to materially affect the basic and novel characteristics of the claim. 

With respect to claim 2, ZALICH et al. discloses that the substrate is concrete (Paragraph [0051]).
With respect to claim 4, GAVESKE discloses that the coating fills the pores (Column 3, lines 20-45) and thus implicitly is capable of preventing water from filling the pores when the pores themselves are filled with the coating. 
With respect to claim 5, DDAMULIRA et al. discloses that the cross-linking occurs within 24 hours (Paragraph [0048]), or even 10 -12 hours (Paragraph [0055]) and the initial curing occurs on contact with the concrete (See above). Thus, polymerization is taking place immediately upon contact with the concrete, and for a period of up to 24 hours. 
With respect to claim 6, ZALICH et al. discloses that the coating is transparent (Paragraph [0050]). 
With respect to claim 7, ZALICH et al. discloses that polymerization is anionic (Paragraph [0029]). 
With respect to claim 8, ZALICH et al. discloses that the composition is DEMM (Paragraph [0022]). 
With respect to claim 10, ZALICH et al. discloses that the composition may also comprise cyanoacrylate compounds (Paragraphs [0018], [0080]). 
With respect to claim 11, ZALICH et al. discloses . discloses that the composition may also comprise cyanoacrylate compounds (Paragraphs [0018], [0080]), and thus also may not include cyanoacrylate. 
With respect to claim 12, ZALICH et al. discloses that the compound can be a cyanoacrylate compound instead of the malonate (Paragraphs [0018] and [0019]). 
With respect to claims 13 and 14, ZALICH et al. discloses that the compound allow the hydrophobicity to be tuned (Paragraph [0057]). While ZALICH et al. does not explicitly disclose the amount of hydrophobicity and thus the amount of water absorption, GAVESKE discloses that the coating waterproofs the concrete (Title; Abstract). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to increase the hydrophobicity to 100%, and thus decrease the water absorption by 100% so that no water penetrates the concrete. 
With respect to claim 15, ZALICH et al. discloses that the composition further comprises PMMA (Paragraph [0056]). 
With respect to claim 16, GAVESKE discloses that the sealant is applied by spraying, rolling or brushing (Column 7, lines 43-55). 
With respect to claim 17, ZALICH et al. discloses that the initiator is an optional material in the composition (Paragraphs [0027]-[0028]). Thus, the scope of the composition also includes free of an initiator. 
With respect to claim 19, ZALICH et al. discloses that the initiator is activated with heat (Paragraph [0028]). 


________________________________________________________________________
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935) as applied to claims 1, 2, 4-8, 10-17 and 19 above, and further in view of SOBCZAK (US 9,528,029).
With respect to claims 3 and 9, modified ZALICH et al. does not explicitly disclose that an additive is included to increase the glass transition temperature to above 50 C. SOBCZAK discloses a coating for concrete that provides superior hot tire pickup resistance (Abstract). The coating includes styrene monomer with a glass transition temperature of between 55 and 110 C (Column 1, lines 1-40). It would have been obvious to one having ordinary skill in the art, prior to  the effective filing date of the claimed invention, to include a styrene monomer in the composition of modified ZALICH et al., as taught by SOBCZAK, to increase the glass transition temperature to between 55 and 110 C. 

____________________________________________________________________________
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935) as applied to claims 1, 2, 4-8, 10-17 and 19 above, and further in view of MALOFSKY et al. (US 2015/0073110).
With respect to claim 18, modified ZALICH et al. discloses that the activator is initiated by electromagnetic radiation (ZALICH et al.; Paragraph [0028]). While modified ZALICH et al. does not explicitly disclose that the radiation is UV radiation, MALOFSKY et al. discloses polymerizing methylene malonates (Paragraphs [0093], [0116]) using UV initiating curing agents (Paragraph [0125]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a UV initiator as the activator of modified ZALICH et al., as taught by MALOFSKY et al. so that the methylene malonate can be cured by UV radiation. 

____________________________________________________________________________
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935) as applied to claims 1, 2, 4-8, 10-17 and 19 above, and further in view of WOULDHAVE et al. (US 2016/0244635).
With respect to claim 20, modified ZALICH et al. does not explicitly disclose the claimed curing properties. WOULDHAVE et al. discloses a concrete coating (Paragraph [0116]) that can cure quickly under ambient temperature, or the curing can be sped up by increasing the temperature of curing (Paragraph [0104]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to prove curing characteristics to the composition of modified ZALICH et al., such that it is possible to cure under ambient temperatures, but if a faster curing time is desired, then the temperature of curing can be raised to increase the curing speed. 

____________________________________________________________________________
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) and DDAMULIRA et al. (US 2006/0080935) as applied to claims 1, 2, 4-8, 10-17 and 19 above, and further in view of MILLER et al. (US 2012/0252934).
With respect to claim 17, modified ZALICH et al. does not explicitly disclose mixing the composition into the substrate prior to solidification of the substrate. MILLER et al. discloses the inclusion of microcapsules and other additives into the concrete for better corrosion control (Abstract; Title). The microcapsules include methylene malonate (Paragraph [0030]) as a mixture (Paragraph [0037]) and the concrete is allowed to cure. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include the malonate component of the composition of modified ZALICH et al. as a mixture into the substrate, as taught by MILLER et al., and allow the substrate to cure (e.g., solidify) so as to improve corrosion control in the concrete. 


Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745